DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because in claims 16, applicant Direct the claim to “A real-valued time domain OFDM signal”. A signal itself is a non-statutory subject matter. The statutory subject matters are new and useful process (method), machine (apparatus), manufacture, composition of matter, and any useful improvement thereof.

Allowable Subject Matter
Claims 1 – 15 are allowable over prior art of record. The prior art of record failed to teach, alone or in combination, a modulator for generating an Orthogonal Frequency Division Multiplexing, OFDM, signal, for use in data communication based on a data stream comprising input data symbols, said modulator comprising: a subcarrier generator block arranged for generating N/2 consecutive subcarriers based on N/2 input data symbols, a zero padding block arranged for consecutive padding said N/2 subcarriers with N/2 zeros, thereby obtaining N subcarriers; an inverse Fourier Transform generator block arranged for performing an N sized inverse Fourier Transform on said N subcarriers thereby providing N time domain signals at an output; wherein said modulator is arranged to convert said N time domain signals into a time domain OFDM signal, and wherein said modulator further comprises: an extraction block arranged for extracting a real-valued part from an inputted complex-valued time domain signal, which block is connected to said output of said inverse Fourier Transform generator block, such that said converted time domain OFDM signal is a real-valued time domain OFDM signal as claimed in independent claim 1 and similarly claimed in independent claim 8. Therefore, claims 1 – 15 are novel and non-obvious over prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633